Citation Nr: 0531856	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to July 26, 2001 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to July 
1980.  He served in Vietnam and was awarded the Combat Action 
Ribbon and Navy Achievement Medal with "V" device.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO), which granted service 
connection for PTSD and assigned a 70 percent disability 
rating, effective July 26, 2001.  The veteran subsequently 
perfected an appeal as to the effective date assigned.  

In July 2003, the veteran appeared at the RO and testified in 
a hearing conducted by the undersigned.  A transcript of the 
hearing has been associated with the claims folder.  

In January 2004, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
case was thereafter returned to the Board for its 
consideration.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran is seeking an earlier effective date for the 
grant of service connection for PTSD.  He alternatively 
contends that the effective date assigned should either be in 
July 1999 (the date he previously filed a claim for the same 
benefit), or immediately following separation from active 
duty (as the veteran contends his PTSD symptomatology has 
been present since that time).  Before the Board can properly 
evaluate the merits of the veteran's claim, however, the case 
must be remanded again for additional development.  

The Board remanded this case in January 2004 for the purpose 
of ensuring compliance with the notice provisions of the 
VCAA.  The January 2004 remand specifically requested the AMC 
to notify the veteran of the evidence required to 
substantiate the claim for an effective date prior to July 
26, 2001 for the grant of service connection for PTSD, and to 
notify him of the regulations relevant to the finality of 
unappealed rating decisions.  A review of the file indicates 
that the AMC has not fully complied with these requests.

Although the AMC sent the veteran a letter in January 2004 
requesting that he submit medical evidence regarding the 
potential existence of PTSD prior to July 26, 2001, the AMC 
did not in this or any other correspondence with the veteran 
advise him of the need to submit evidence showing that he 
filed a claim for service connection for PTSD prior to the 
effective date currently assigned.  The regulations provide 
that "the effective date of . . . indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  See 38 C.F.R. § 3.400 (2005).  The January 
2004 letter informed the veteran of the need to submit 
evidence showing that he in fact had PTSD prior to July 2001, 
which is relevant to the element of the date entitlement 
arose.  The letter, however, was completely silent with 
regard to the other element of 38 C.F.R. § 3.400, which is 
the date of receipt of the claim.  In that regard, it is 
noted that a claim may be comprised of more than just medical 
evidence, as sought by the AMC.  As such, the notice was 
inadequate.  

Furthermore, the January 2004 letter failed to notify the 
veteran of the "regulations pertaining to the finality of 
unappealed rating decisions," as requested by the Board's 
remand.  See e.g., 38 C.F.R. § 20.1103 (2004).  

In sum, further development is necessary in this case, in 
accordance with the previous Board remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  AMC should send the veteran a VCAA 
notice letter regarding the earlier 
effective date issue on appeal.  The 
letter should inform the veteran of the 
evidence not of record that is necessary 
to substantiate the claim, to 
specifically include evidence showing 
that he filed a claim of service 
connection for PTSD prior to July 26, 
2001.  See 38 C.F.R. § 3.400 (2005).  The 
letter should also advise the veteran of 
the regulations pertaining to the 
finality of unappealed rating decisions.  
See e.g., 38 C.F.R. § 20.1103 (2004).

2.  Thereafter, AMC should readjudicate 
the earlier effective date issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


